Citation Nr: 0532806	
Decision Date: 12/05/05    Archive Date: 12/21/05	

DOCKET NO.  04-16 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to August 26, 2002, 
for the grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 letter from the VARO in 
Cleveland, Ohio, that denied entitlement to the benefit 
sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and is permanently and 
totally disabled due to disabilities not the result of 
willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. § 3.342.  Permanent and total disability will be 
said to exist where the person is unemployable as result of 
disability reasonably certain to last throughout the 
remainder of the individual's lifetime.  Talley v. Derwinski, 
2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.  

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  Public Law 107-103, Section 206 115 Stat. 990; 
38 C.F.R. § 3.114 (2005).  

A review of the record of this case reveals that there is a 
communication dated July 3, 2002, from the Social Security 
Administration, indicating that the veteran was told he "will 
continue to receive Supplemental Security Income payments 
because you are still disabled under our rules."  In a report 
of contact dated in October 2002, the veteran called to 
report that his only income was Social Security disability 
benefits.  However, the record does not contain evidence as 
to exactly when the effective date for the veteran's Social 
Security disability benefits is.  In light of the recent 
amendment to 38 U.S.C.A. § 1502, it is essential that the 
Board finds out when the veteran began receiving Social 
Security disability benefits.  

In view of the foregoing, the case is REMANDED for the 
following action:  

1.  VAMC or the RO should seek copies of 
any Social Security disability 
determination and the records relied upon 
in the determination.  The records should 
be associated with the claims folder.  

2.  Thereafter, the AMC or the RO should 
readjudicate the issue on appeal, 
particularly in light of the recent 
amendment to 38 U.S.C.A. § 1502.  In the 
event that any action taken is not to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity for response.  Then, 
the case should be returned to the Board.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition in this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

